1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   S.V., a minor, by and through her Guardian ad )     Case No.: 1:17-cv-780- LJO JLT
     Litem, CLAUDIA VALENCIA,                      )
12                                                 )
                    Plaintiff,                     )     ORDER DENYING REQUEST TO WITHDRAW
13                                                 )     FUNDS
             v.
14                                                 )
     DELANO UNION ELEMENTARY SCHOOL )                    (ECF No. 69)
15   DISTRICT, et al.,                             )
                                                   )
16                  Defendants.                    )
17
            Before the Court for decision is the request by Claudia Valencia, guardian ad litem for her
18
     daughter S.V., to withdraw $4,000.00 from the blocked account set up in S.V.’s name as part of the
19
     settlement of this action. ECF No. 69. In May 2019, S.V., through her guardian, entered into a
20
     settlement agreement to resolve this matter in its entirety. ECF No. 62. Pursuant to the settlement,
21
     Defendants agreed to pay $45,000.00. ECF No. 64-1, Ex. 1. After attorney's fees and costs were
22
     awarded to Plaintiff’s counsel, $25,713.53 of the total settlement fund was placed in a blocked account
23
     for S.V., designated to remain there until she obtains the age of 18. ECF No. 64-3. In petitioning for
24
     approval of the settlement, Claudia Valencia acknowledged on June 14, 2019, that “these funds may
25
     not be withdrawn before S.V. reaches the age of majority, 18 years old.” ECF No. 64-2. The present
26
     request for withdrawal, filed September 3, 2019, indicates that S.V.’s family has “personal matters” and
27
     that S.V. “needs money for her education, and essential necessities,” but does not provide any other
28
     details apart from indicating that Claudia Valencia’s “husband’s salary is not enough to support our
     family at this time.” ECF No. 69. Nothing in the request or S.V.’s own attached letter indicates a
1    change in circumstance since the settlement was signed and approved or a particularized, urgent need.

2    Therefore, the request is DENIED WITHOUT PREJUDICE.

3
4    IT IS SO ORDERED.

5       Dated:    September 18, 2019                      /s/ Lawrence J. O’Neill _____
6                                                UNITED STATES CHIEF DISTRICT JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
